Name: 2002/134/EC: Commission Decision of 11 February 2002 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2002) 391)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Asia and Oceania;  trade;  land transport;  competition
 Date Published: 2002-02-19

 Avis juridique important|32002D01342002/134/EC: Commission Decision of 11 February 2002 exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2002) 391) Official Journal L 047 , 19/02/2002 P. 0043 - 0046Commission Decisionof 11 February 2002exempting imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97(notified under document number C(2002) 391)(2002/134/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2),Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China(3),Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 and maintained by Regulation (EC) No 1524/2000(4), and in particular Article 7 thereof,After consulting the Advisory Committee,Whereas:(1) After the entry into force of Regulation (EC) No 88/97 a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption of the anti-dumping duty as extended to imports of certain bicycle parts from the People's Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal of the European Communities successive lists of applicants(5) for which payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of Regulation (EC) No 88/97.(2) The Commission requested and received the necessary information from the parties listed in Article 1 of this Decision and found each of their requests to be admissible pursuant to Article 4(1) of Regulation (EC) No 88/97. The information provided was examined and verified where necessary at the premises of the parties concerned.(3) The facts as finally ascertained by the Commission show that the assembly operations of the applicants concerned do not fall within the scope of Article 13(2) of Regulation (EC) No 384/96. In particular, it was found that for all the applicants' bicycle assembly operations, the value of the parts originating in the People's Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations.(4) For the above reasons, and in accordance with Article 7(1) of Regulation (EC) No 88/97, the parties listed in Article 1 should be exempted from the extended anti-dumping duty. The parties concerned were informed accordingly and given an opportunity to comment.(5) In accordance with Article 7(2) of Regulation (EC) No 88/97, the exemption of the parties listed in Article 1 from the extended anti-dumping duty should take effect as from the date of receipt of their request and their customs debt in respect of the extended anti-dumping duty is to be considered void as from that date.(6) A number of other parties, listed in Article 2 of this Decision, also requested an exemption from the extended anti-dumping duty but failed however to submit the necessary information requested by the Commission. Consequently, those parties should not be exempted under Article 7 of Regulation (EC) No 88/97. The Commission informed the parties concerned that it intended to reject their requests for exemption from the extended duty, on the grounds that they had failed to provide the information or supporting evidence requested.(7) Since the parties listed in Article 2 failed to meet the criteria for exemption, the suspension of payment of the extended anti-dumping duty should be lifted and the extended anti-dumping duty should be collected as from the date of receipt of their requests.(8) Following the adoption of this Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination should be published in the C series of the Official Journal of the European Communities in accordance with Article 16(2) of that Regulation,HAS ADOPTED THIS DECISION:Article 1The parties listed below are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China.The exemptions shall take effect in relation to each party as from the relevant date shown in the column headed "Date of effect".Exempted parties>TABLE>Article 2The requests for exemption from the extended anti-dumping duty made in accordance with Article 3 of Regulation (EC) No 88/97 by the parties listed below are hereby rejected.The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties concerned as from the relevant date shown in the column headed "Date of effect".Parties for which the suspension is lifted>TABLE>Article 3This Decision is addressed to the Member States and to the parties listed hereunder:Tecno Bike s.a.s. di Tontini Donatella, Via del Lavoro s.n., I-61030 Canavaccio di Urbino (PU);SIMPLON Fahrrad GmbH, Oberer Achdamm 22, A-6971 Hard;Intersens Bikes & Parts B.V., Bedrijvenpark Twente 170, 7602 KE Almelo, Netherlands;VICINI di Vicini Ottavio e Figli s.n.c., Via dell'Artigianato, 284, I-47023 Cesena (FO);A & J Europe Bicycle Manufacturing Ltd, Unit G, Mochdre Enterprise Park, Newtown, Powys SY16 4LE, United Kingdom;Speedcross di Torretta P. e C. s.n.c., Corso Italia 20, I-20020 Vanzaghello (MI);Lenardon Lida/Cicli Bandiziol, Via Provinciale, 5, I-33096 San Martino al Tagliamento (PN);CARRARO SpA Industria Cicli, Via Alcide de Gasperi, 15, I-35030 Saccolongo (PD);BÃ ¸rge Kildemoes Cykelfabrik A/S, Nr. Lyndelse, DK-5792 Ã rslev;CHERRI di Cherri Mario & C. s.n.c. Via Cagliari, 39, I-09016 Iglesias (CA);S.n.c. Cicli Olympia di Pasquale e Antonio Fontana & C., Via Carrarese, 62, I-35028 Piove di Sacco (PD);J. Recker & Co. GmbH, Am Wiesenpfad 21, D-53340 Meckenheim;Kokotis A. Bros S.A., 5th klm of Larissa-Falani, GR-41001 Larissa;Aurelia Dino SpA, Via Cuneo 11, I-12011 Borgo San Dalmazzo (CN);IKO Sportartikel Handels GmbH, KufsteinerstraÃ e 72, D-83064 Raubling;Cicli Olimpica s.r.l., Via Pietro Maroncelli 4, I-35010 Vigonza (PD);Cycle Citi Corporation Ltd, Unit 13, Llandegai Ind. Estate, Bangor, Gwynedd LL57 4YH, United Kingdom;VELOMARCHE di Giunta Giancarlo & C. s.n.c., Via dell'Industria, 3, I-61020 Montecchio (PS);Veronese Luigi s.n.c. di Veronese Paolo e Elisabetta (Cicli Roveco), Via Umberto I, 508, I-45023 Costa di Rovigo;Ciclo Meccanica s.r.l., Via delle Industrie, 14, I-20050 Sulbiate (MI);Euro Cycles Ltd, Unit 1B, Pear Mill Industrial Estate, Stockport Road West, Stockport SK6 2BP, United Kingdom;Artar s.n.c. di Ferrari Veber & C., Via 4 Novembre, 42, I-46024 Moglia (MN);Sprint Bike s.r.l., Via Padana Superiore 91/93, I-25045 Castegnato (BS).Done at Brussels, 11 February 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 16, 18.1.1997, p. 55.(4) OJ L 17, 21.1.1997, p. 17.(5) OJ C 45, 13. 2. 1997, p. 3, OJ C 112, 10. 4. 1997, p. 9, OJ C 378, 13. 12. 1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8 and OJ C 170, 14.6.2001, p. 5.